DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Referring to claim 1, the last paragraph of claim 1 recites “outputting and displaying a report of feature prediction of the individual air filtration system…or combinations thereof on a user device.” This is considered to be indefinite as it is unclear if this limitation is related to the rest of the claim. The claim starts off by “determining operating performance and 
Also referring to claim 1, it recites the limitation “generating air filtration analytics from the correlated air filtration data set, using the at least one computing unit of the system monitor, the air filtration analytics comprising at least analysis of the individual air filtration system's operation based on monitoring of including at least one of: the individual air filtration system's power source monitoring, the individual air filtration system's fan monitoring, the individual air filtration system's filter monitoring, the individual air filtration system's internal pressure monitoring, or combinations thereof.” This is considered indefinite as it is unclear if the air filtration analytics are being derived from this monitoring step or from the sensor data through the correlated air filtration data set earlier in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 21, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060173580, hereinafter referred to as Desrochers, further in view of US20140283682, hereinafter referred to as Hamann.
Referring to claim 1, Desrochers teaches a method for monitoring operating performance and status of one or more air filtration systems (The abstract teaches air monitoring system with a sensor for measuring data of an air quality parameter for use in a portable system. [0012] teaches that the monitoring system is used for monitoring air quality parameters in desired locations in a building. Since the air monitoring system can be portable or installed in a building, it would be measuring the air quality of the inside of the building, which is a direct result of the building’s air filtration system/HVAC.), the method comprising: 
electronically capturing air filtration data from one or more sensors of one or more air filtration systems ([0044] teaches installed system uses one 
wherein the one or more sensors are selected from the group consisting of pressure sensors, humidity sensors, temperature sensors, particle sensors, heart rate sensors, carbon dioxide sensors, oxide sensors, ozone sensors, nitric oxide sensors, microphones, image sensors, and combinations thereof ([0053] teaches the gas sesnsors can include carbon monoxide, carbon dioxide, Total VOC's, Nitric Oxide, Nitrogen Dioxide, Ammonia, air acidity or alkalinity, specific VOC's such as formaldehyde, or any other gases that are of interest to the user of the system.); 

using at least one computing unit of the system monitor, reading the stored air filtration data from the one or more databases ([0060] teaches that the data can be logged, read, and customized for specific users through a website. [0063] teaches that the website can include an expert system 186.) and correlating the air filtration data with the performance of an individual air filtration system of the one or more air filtration systems or an individual user to generate a correlated air filtration data set ([0064] teaches that the expert system 186 is what is able to customize the air monitoring unit based on the air quality parameter data acquired. [0065]-[0066] teaches that the expert system generates programs and parameters for operating the air monitoring unit and can analyze the data.); and 

determining operating performance and status of the individual air filtration system based on said air filtration analytics using the at least one computing unit of the system monitor ([0066] teaches that the system can capture and automate the knowledge necessary to diagnose indoor air problems and to recommend solutions.); and 
outputting and displaying a report of feature prediction of the individual air filtration system including at least one or more of power source life predictions, fan life predictions, filter life predictions, air quality predictions, or combinations thereof on a user device ([0071] teaches that the expert system can be used to provide a forecast of future likelihood of indoor air related symptoms within the building). 

Desrochers does teach the usage of the expert system to monitor the operation of the monitoring unit by using air parameter data and to diagnose air problems ([0064]-[0066]). 
Hamann teaches cleaning air for usage indoors using a filter ([0005]). Hamann teaches in [0028] monitoring a pressure drop across the filter in order to determine if the filter is clogged as it results in a lower effectiveness of air filtration.

Referring to claim 21, Desrochers teaches the air filtration analytics further comprises analysis of use patterns of the individual air filtration system over time including a location of the individual air filtration system, a day and time of use of the individual air filtration system, or combinations thereof ([0061] teaches the use of a GPS with the monitoring unit in which the location information can be used to customize the air monitoring system.).    
Referring to claim 25, Desrochers teaches the system monitor is executed by the user device ([0059] teaches that a user can input information to the control unit.).  
Referring to claim 27, Desrochers teaches the air filtration analytics includes analysis of a microenvironment or microclimate in proximity to the 
Referring to claim 28, Desrochers teaches the analysis of a microenvironment or microclimate includes temporal and/or geospatial environmental conditions ([0065] teaches that the expert system uses a program that is based on environmental data such as weather.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 21, 25, 27, and 28 are patent ineligible under 35 U.S.C. 101.
Claims 1, 21, 25, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s):
1. A method for monitoring operating performance and status of one or more air filtration systems, the method comprising: 
electronically capturing air filtration data from one or more sensors of one or more air filtration systems, and electronically transmitting the air filtration data via a wired or wireless network to a system monitor, each of the one or more air filtration systems configured to provide filtered air into an environment by removing particles from air using at least one primary filter, 

receiving the electronically transmitted air filtration data from the one or more air filtration systems over the wired or wireless network at the system monitor, and automatically storing the air filtration data in one or more databases of the system monitor; 
using at least one computing unit of the system monitor, reading the stored air filtration data from the one or more databases and correlating the air filtration data with the performance of an individual air filtration system of the one or more air filtration systems or an individual user to generate a correlated air filtration data set; and 
generating air filtration analytics from the correlated air filtration data set, using the at least one computing unit of the system monitor, the air filtration analytics comprising at least analysis of the individual air filtration system's operation based on monitoring of at least one of: the individual air filtration system's power source, the individual air filtration system's fan, the individual air filtration system's filter, the individual air filtration system's internal pressure, or combinations thereof, 
wherein monitoring of the individual air filtration system's power source includes monitoring of power level or charging time; monitoring of the individual air filtration system's fan includes monitoring of fan speed and use; monitoring of the individual air filtration system's filter includes monitoring of filter life; and monitoring of the individual air filtration system's internal 2Attorney Docket No. P290010.WO-US.01pressure includes monitoring of pressure changes including a pressure differential between two points and/or a post-filter pressure in the one or more air filtration systems; 
determining operating performance and status of the individual air filtration system based on said air filtration analytics using the at least one computing unit of the system monitor; and 
outputting and displaying a report of feature prediction of the individual air filtration system including at least one or more of power source life predictions, fan life predictions, filter life predictions, air quality predictions, or combinations thereof on a user device.

Claim 1 contains two mental process limitations. 
The first mental process limitation requires collection of air filtration data from sensors, which are read and stored into a database. The database then reads the air filtration data and generates a correlated air filtration data set, which then generates air filtration analytics, which is then used to determine operating performance and status of the air filtration 
This judicial exception is not integrated into a practical application. The only additional claim element is a system monitor and computing unit used to read, store, generate data, and determine operating performance and status. It does not apply the data or analytics into a practical application. The claim only requires concepts that can be performed in the human mind, including observations (sensor data), evaluations (correlating data), and judgments (determining operating status).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
The second mental process limitation requires outputting and displaying a report of feature prediction of the air filtration system to a user device. The broadest reasonable interpretation of this process is a mental process as a person can display a report of feature prediction using a pen and paper. This limitation does not relate to the previous limitation of requiring a computing unit or system monitor, meaning that this falls under mental processes of displaying certain results including observation, evaluation, judgement, and opinion. See MEP 2106.04 (a). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the use of outputting and displaying a report onto a user device. This does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claims 21, 27, and 28 recite:
21.The method of claim 1, wherein the air filtration analytics further comprises analysis of use patterns of the individual air filtration system over time including a location of the individual air filtration system, a day and time of use of the individual air filtration system, or combinations thereof.    

27. The method of claim 1, wherein the air filtration analytics includes analysis of a microenvironment or microclimate in proximity to the individual air filtration system.  

28. The method of claim 27, wherein the analysis of a microenvironment or microclimate includes temporal and/or geospatial environmental conditions. 

The claim recites further analytics used in the data of claim 1. These limitations fall under the same analysis and rejection of the first mental process limitation of claim 1.
	Claim 25 recites:
25. The method of claim 1, wherein the system monitor is executed by the user device   


This judicial exception is not integrated into a practical application because merely citing the words “apply it” with the judicial exception, or merely including instructions to implement an abstract idea to a computer, or merely using a computer as a tool to perform an abstract idea is considered be to merely instructions to applying an exception, see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely applying instructions to apply the exception using a generic computer component (user device and system monitor). Mere instructions to apply an exception using a generic computer component can not provide an invention concept. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, 25, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/03/2021
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776